 

Exhibit 10.1

 

EMPLOYMENT SEPARATION AGREEMENT

 

This Employment Separation Agreement (the “Agreement”) is made and entered into
by and between James B. Boyd (“Executive”) and Marrone Bio Innovations, Inc., a
Delaware corporation (the “Company”), effective as of September, 21 2020 (the
“Effective Date”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is the President and Chief Financial Officer of the Company;
and

 

WHEREAS, Executive is party to an employment offer letter agreement with the
Company, dated August 14, 2017 (the “Offer Letter”), an Employee Confidential
Information and Assignment of Inventions Agreement with the Company, attached as
Exhibit A (including exhibits thereto, and a Change in Control Agreement with
the Company, effective as of June 17, 2016 (the “Change in Control Agreement”
and, together with the Offer Letter and the Inventions and Restrictive Covenant
Agreement, the “Employment Agreements”);

 

WHEREAS, the Company and the Executive have agreed to the termination of
Executive’s employment with the Company in accordance with this Agreement; and

 

WHEREAS, the Company and Executive wish to set forth herein certain agreements
and understandings in this Agreement relating to Executive’s termination of
employment;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:

 

1. Employment Separation.

 

(a) Termination of Employment; Resignation as Officer. Executive’s employment
with the Company will terminate, and Executive shall be deemed to have resigned
from service as President and Chief Financial Officer of the Company (and any
other positions held with the Company or any affiliates), effective (i) at 11:59
P.M. Pacific Time on the day before the day another individual commences service
as Chief Financial Officer of the Company, or, if the Chief Executive Officer of
the Company (the “CEO”) desires that Executive remain employed to provide
transition services following such date, such later date as may be agreed to by
Executive and the CEO or (ii) on such earlier date as the CEO determines (the
“Termination Date”), subject to the Company’s continued right to terminate the
Executive’s employment due to Executive’s Disability (as defined in the Change
in Control Agreement) or for “Cause” (as defined in the Change in Control
Agreement). Executive and the Company are separately entering to a consulting
agreement substantially in the form attached hereto as Exhibit D (the
“Consulting Agreement”) relating to Executive’s provision of certain consulting
services following the Termination Date.

 

(b) Payment of Accrued Amounts. In connection with Executive’s termination of
employment, Executive will receive (a) any unpaid salary earned through the
Termination Date and any unused vacation accrued through the Termination Date
(payable on the Termination Date) and (b) reimbursement for any unreimbursed
business expenses properly incurred by Executive through the Termination Date,
in accordance with the Company’s expense reimbursement policy (the “Accrued
Amounts”).

 

1 

 



(c) No Further Employee Compensation and Benefits. Other than the payments and
benefits specifically set forth in this Agreement, the Executive agrees that the
Company and its subsidiaries and controlled affiliates do not owe Executive any
additional payments, compensation, remuneration, bonuses, incentive compensation
(cash or equity-based, including, without limitation, options, restricted stock
and restricted stock units), benefits, warrants, severance, reimbursement of
expenses or commissions of any kind whatsoever, or other similar compensation,
including any obligations under the Offer Letter or the Change in Control
Agreement, and except as provided in this Agreement, Executive is not entitled
to any further compensation or eligibility for participation in any benefit
plans, agreements, or arrangements maintained or contributed to by the Company
or its subsidiaries and other affiliates, if any, after the Termination Date;
provided, however, that the foregoing shall not extend to (a) any vested
benefits under the Company’s 401(k) retirement plan, if any, and the right to
elect continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), (b) Executive’s rights, if any, to indemnification or advancement
of expenses in accordance with the Company’s certificate of incorporation,
bylaws or other corporate governance document, or any applicable insurance
policy or applicable law or any indemnification agreement with Executive, or (c)
Executive’s rights and entitlements with respect to outstanding equity awards,
which shall remain subject to the terms and conditions of the applicable award
agreements and plan(s) pursuant to which such awards were granted, as may be
amended from time to time, including by this Agreement.

 

(d) No Representation as Company Officer. With the exception of the duties and
responsibilities set forth in this Agreement, Executive acknowledges and agrees
that he is relieved of all duties and responsibilities for the Company and its
subsidiaries and other affiliates as of the Termination Date, that after the
Termination Date, Executive will not have the authority to bind the Company or
any of its subsidiaries or other affiliates, and that after the Termination
Date, Executive will not contact the Company’s stockholders or any past,
current, or prospective customers, distributors, manufacturers, partners or
suppliers of the Company or any of its subsidiaries, affiliates or licensees on
behalf of the Company or any of its subsidiaries or other affiliates. Effective
as of 11:59 P.M. Pacific Time on the Termination Date, Executive shall cease and
be deemed to have resigned from any and all titles, positions and appointments
the Executive holds with any of the Company’s subsidiaries or controlled
affiliates, whether as an officer, director, employee, trustee, committee member
or otherwise. Executive agrees to execute any documents reasonably requested by
the Company in accordance with the preceding sentence.

 

(e) General Release; Continued Employment Terms; Eligibility for Severance
Entitlements. Provided Executive signs and delivers to the Company the general
release attached as Exhibit B within twenty-one (21) days after the date
Executive first receives it from the Company (the “General Release”) and does
not revoke the General Release within the seven (7) day revocation period
described therein, Executive’s employment with the Company will continue through
the Termination Date at the same salary as in effect on the Effective Date,
subject to the terms of the Employment Agreements (as modified by this
Agreement), Executive will be eligible to earn the Severance Entitlements (as
that term is defined in Section 1(f) below), and the Company shall directly pay
Executive’s legal fees and costs incurred in the negotiation of this Agreement
and the Consulting Agreement within 60 days of presentation of an invoice
therefor, provided that such fees shall not exceed $5,000. Executive
acknowledges and agrees that Executive’s continued employment, his eligibility
to earn the Severance Entitlements and the Company’s agreement to pay up to
$5,000 in legal fees and costs incurred in the negotiation of this Agreement and
the Consulting Agreement constitute full and adequate consideration for the
General Release.

 

2 

 

 

(f) Reaffirmation Agreement; Severance Payments; Vesting of Equity Awards. In
addition to the Accrued Amounts, subject to Section 2 of this Agreement, if
Executive (i) remains employed through the Termination Date and Executive’s
employment terminates pursuant to this Agreement as of the Termination Date (ii)
signs, delivers and does not revoke the General Release as set forth in Section
1(e), and (iii) signs and delivers to the Company the Reaffirmation Agreement
attached as Exhibit C (the “Reaffirmation Agreement”) no earlier than the
Termination Date and no later than the second day following the Termination Date
or within twenty-one (21) days after the date Executive first receives the
Reaffirmation Agreement from the Company, whichever is later, and does not
revoke the Reaffirmation Agreement within the seven (7) day revocation period
described therein, Executive shall be entitled to the following severance
entitlements (collectively referred to herein as the “Severance Entitlements”):
(A) the Company will continue to pay Executive his annual base salary for 12
months following the Termination Date (payable at the annual rate of $330,000
and paid in accordance with the Company’s normal payroll practices, with the
first of such payments being made on the first payroll date after the
Reaffirmation Agreement becomes irrevocable and including any salary payments
relating to the period between the Termination Date and such first payment
date), which payments shall continue to Executive’s estate in the event of his
death, (B) Executive’s unvested restricted stock unit (“RSU”) awards that are
outstanding on the Termination Date shall become fully vested as of the date the
Reaffirmation Agreement becomes irrevocable (for clarity, all of Executive’s
outstanding RSUs, including any unvested RSUs that become vested pursuant to
this Agreement, shall remain subject to the terms of the governing RSU award
agreements and will be settled in accordance with the terms of such award
agreements on the first business day following the six-month anniversary of the
date of the Executive’s separation from service (as that term is used in the RSU
award agreements) or, if earlier, Executive’s death), (C) all of Executive’s
outstanding unvested stock options will become fully vested as of the date the
Reaffirmation Agreement becomes irrevocable and all of Executive’s stock options
will remain exercisable until the earlier of (x) the one year anniversary of the
date Executive ceases providing consulting services pursuant to the Consulting
Agreement and (y) the last day of the option’s full term, and otherwise in
accordance with the terms of the applicable award agreements and plan pursuant
to which the stock options were granted, (D) Executive will remain eligible to
earn a prorated portion of his 2020 annual bonus (or the full 2020 annual bonus
and a prorated portion of the 2021 annual bonus if Executive remains employed
through January 1, 2021) without regard to the termination of his employment and
notwithstanding the annual bonus not generally being paid to terminated
employees, calculated based on Executive’s individual goals (including
transition goals agreed to by the CEO and Executive relating to the period
following the Effective Date and ending on the Termination Date), and with
Company-wide goals and all other terms determined, and the bonus paid in cash,
in accordance with the terms of the Company’s annual bonus plan and otherwise as
applied to other active senior executives of the Company, and, with respect to
Executive’s annual bonus for the year in which the Termination Date occurs,
prorated by multiplying such earned annual bonus by a fraction, the numerator of
which is the number of days in the year in which the Termination Date occurs
through the Termination Date and the denominator of which is 365, and (E) if
Executive timely elects continuation coverage under COBRA, the Company will pay
Executive’s COBRA continuation coverage premium for medical, dental and vision
benefits for Executive and his eligible dependents for 12 months following the
Termination Date (or, if earlier, until the applicable COBRA continuation period
ends). Executive also acknowledges and agrees that Severance Entitlements
constitute full and adequate consideration for the Reaffirmation Agreement.

 

3 

 



(g) Rights and Obligations under Offer Letter, Change in Control Agreement and
Inventions and Restrictive Covenant Agreement. The Offer Letter and the Change
in Control Agreement will terminate and be of no further force or effect after
the Termination Date. Except for the payments and benefits provided for in this
Agreement, Executive acknowledges and agrees that he is not entitled to any
severance payments or benefits under the Offer Letter, the Change in Control
Agreement or otherwise as a result of the termination of his employment.
Executive represents that he is in compliance with, and will continue to comply
with all obligations set forth in the Inventions and Restrictive Covenant
Agreement in accordance with their terms following the Termination Date, and
that nothing herein or otherwise alters in any way the terms of the Inventions
and Restrictive Covenant Agreement or its survival after the termination of
Executive’s employment with the Company (except for the third sentence of
Paragraph 8(a) of the Inventions and Restrictive Covenant Agreement, which the
Company hereby waives). Executive further agrees to execute and deliver the
Termination Certification referenced in the Inventions and Restrictive Covenant
Agreement; provided, for the avoidance of doubt, that notwithstanding anything
to the contrary in the Termination Certification, Executive will be permitted to
keep his Company-issued laptop, monitor, docking station, mouse and iPad/tablet
(subject to his ongoing obligations with respect to Company confidential
information), provided that after the Termination Date he shall not have access
to the Company’s internal drives or network.

 

(h) Protected Rights; Defend Trade Secrets Act Notification:

 

Notwithstanding anything to the contrary in the Inventions and Restrictive
Covenant Agreement:

 

(i) Executive is hereby notified that 18 U.S.C. § 1833(b) states as follows:

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that—(A) is
made—(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

 

Accordingly, notwithstanding anything to the contrary in this Agreement or the
Inventions and Restrictive Covenant Agreement, Executive understands that he has
the right to disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. Executive understands that he also
has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Executive understands and acknowledges that nothing in this
Agreement or the Inventions and Restrictive Covenant Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).

 

4 

 



(ii) Nothing in this Agreement, the Inventions and Restrictive Covenant
Agreement, the General Release or the Reaffirmation Agreement shall prohibit or
interfere with the Executive exercising protected rights, including rights under
the National Labor Relations Act, filing a charge with the Equal Employment
Opportunity Commission; reporting possible violations of law to or participating
in an investigation by any federal, state or local government agency or
commission such as the National Labor Relations Board, the Department of Labor,
OSHA, the Department of Justice, or the Securities and Exchange Commission.
Executive does not need the Company’s advance permission to file any such charge
or report or to participate in any such investigation. Executive does, however,
waive any right to receive any monetary award or benefit resulting from such a
charge, report, or investigation related to any Executive Released Claims,
except that Executive may receive and retain a monetary award from a
government-administered whistleblower award program.

 

2. Failure to Comply with Employment Agreements or Employment Separation Terms.
If (i) prior to the Termination Date, Executive materially violates or otherwise
materially breaches the terms of this Agreement or the Employment Agreements,
where such breach remains uncured fifteen days after written notification is
provided to the Executive (unless such breach is unable to be cured, in which
case no fifteen day notice period shall be required), or (ii) prior to the
Termination Date, Executive is terminated for “Cause” (as defined in the Change
in Control Agreement”) or resigns, or (iii) if Executive has not executed (or
revokes) the General Release or the Reaffirmation Agreement as provided for and
within the time limits set forth in Sections 1(e) and 1(f) of this Agreement
(any such event, a “Termination Event”), all of Executive’s unexercised RSUs and
all of Executive’s unexercised stock options (whether or not vested) will
immediately be forfeited and Executive will have no further rights with respect
to such awards, Executive shall have no rights to the Severance Entitlements,
and the Company shall have no further obligations pursuant to Section 4(b). All
other provisions of this Agreement, the General Release, and the Reaffirmation
Agreement (as applicable) shall survive a Termination Event. For purposes of
this section, material breach of this Agreement includes, but is not limited to
the following: any failure of Executive, whether due to bad faith or negligence,
to comply with the terms of the Inventions and Restrictive Covenants Agreement.

 

3. No Admission of Liability. The parties acknowledge and agree that any
payments or benefits provided to Executive under the terms of this Agreement do
not constitute an admission by either party or any of their affiliates that they
have violated any law or legal obligation with respect to any aspect of
Executive’s employment with the Company.

 

5 

 



4. Non-Disparagement.

 

(a) Subject to Section 1(h)(ii), Executive agrees that he will not, directly or
indirectly, (A) make any statement, whether in commercial or non-commercial
speech, disparaging or criticizing in any way the Company or any of its
subsidiaries or affiliates, or any products or services offered by any of these
entities, or (B) engage in any other conduct or make any other statement that,
in each case, should reasonably be expected to impair the goodwill or reputation
of the Company; provided, however, that nothing herein or elsewhere shall
prevent Executive from making truthful disclosures or statements (x) reasonably
necessary in connection with any litigation, arbitration or mediation or (y) as
required by law or by any court, arbitrator, governmental body or other person
with apparent authority to require such disclosures or statements. Without
limiting the foregoing, Executive acknowledges and agrees that negative,
critical or disparaging statements regarding this Agreement or the circumstances
of Executive’s termination will impair the goodwill and reputation of the
Company and shall constitute grounds for a termination pursuant to Section 2(a).

 

(b) The Company will inform its executive officers with the title of Vice
President and above and members of its board of directors, not to, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement, calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting poorly upon Executive; provided, however,
that nothing herein or elsewhere shall prevent such individual from making
truthful disclosures or statements (x) reasonably necessary in connection with
any litigation, arbitration or mediation or (y) as required by law or by any
court, arbitrator, governmental body or other person with apparent authority to
require such disclosures or statements.

 

5. Entire Agreement. The Company and Executive each represents and warrants that
no promise or inducement has been offered or made except as herein set forth and
that the consideration stated herein is the sole consideration for this
Agreement. This Agreement (including the exhibits hereto) constitute the
complete and entire agreement, and states fully all agreements, understandings,
promises and commitments between the Company and Executive relating to the
subject matter hereof. This Agreement supersedes and cancels any and all other
negotiations, understandings and agreements, oral or written, respecting the
subject matter hereof, between Executive and the Company or any of its
subsidiaries or other affiliates (other than the Offer Letter and the Change in
Control Agreement, each of which will remain in effect until the Termination
Date, and the Inventions and Restrictive Covenant Agreement, which shall remain
in full force and effect indefinitely to the extent by its terms it survives
termination of Executive’s employment, and other than the third sentence of
Paragraph 8(a) of the Inventions and Restrictive Covenant Agreement, which the
Company hereby waives); provided, for the avoidance of doubt, that in the event
of conflict between this Agreement and any of the Employment Agreements, this
Agreement shall control. This Agreement may not be modified except by an
instrument in writing signed by the party against whom the enforcement of any
waiver, change, modification, or discharge is sought.

 

6. Assignability; Successors; Governing Law. This Agreement is personal to
Executive and Executive may not assign, pledge, delegate or otherwise transfer
to any person or entity any of Executive’s rights, obligations or duties under
this Agreement. Any successor to the Company (whether direct or indirect and
whether by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets will assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
For all purposes under this Agreement, the term “Company” will include any
successor to the Company’s business and/or assets, regardless of whether such
party executes and delivers any assumption agreement, or any other successor
that becomes bound by the terms of this Agreement by operation of law. This
Agreement shall be governed by, construed in accordance with, and enforced
pursuant to the laws of the State of California without regard to principles of
conflict of laws. Subject to the Arbitration provision below, the Superior Court
of Yolo County and/or the United States District Court for the Eastern District
of California shall have exclusive jurisdiction and venue over all
controversies; provided, however, that either Party may seek equitable remedies,
including injunctive relief and specific performance, for the purpose of
protecting its intellectual property rights in any court of competent
jurisdiction, wherever located.

 

6 

 



7. Enforceability; Arbitration.

 

(a) Each of the covenants and agreements set forth in this Agreement are
separate and independent covenants, each of which has been separately bargained
for and the parties hereto intend that the provisions of each such covenant
shall be enforced to the fullest extent permissible. Should the whole or any
part or provision of any such separate covenant be held or declared invalid,
such invalidity shall not in any way affect the validity of any other such
covenant or of any part or provision of the same covenant not also held or
declared invalid. If any covenant shall be found to be invalid but would be
valid if some part thereof were deleted or the period or area of application
reduced, then such covenant shall apply with such minimum modification as may be
necessary to make it valid and effective. The failure of either party at any
time to require performance by the other party of any provision hereunder will
in no way affect the right of that party thereafter to enforce the same, nor
will it affect any other party’s right to enforce the same, or to enforce any of
the other provisions in this Agreement; nor will the waiver by either party of
the breach of any provision hereof be taken or held to be a waiver of any prior
or subsequent breach of such provision or as a waiver of the provision itself.

 

(b) The Company and Executive each agrees that any and all disputes arising out
of the terms of this Agreement, the Exhibits hereto, any of the matters herein
released, and the Inventions and Restrictive Covenant Agreement will be subject
to binding confidential arbitration. “Confidential” means the fact of a dispute,
the fact of the arbitration, the details of the arbitration, and the result
shall be kept confidential by the Parties. The arbitration shall be conducted by
one arbitrator, under the auspices of JAMS and under its then-current
Streamlined Arbitration Rules and Procedures (if no disputed claim or
counterclaim exceeds $250,000, not including interest or attorneys’ fees), or
under its then-current Comprehensive Arbitration Rules and Procedures (if any
disputed claim or counterclaim exceeds $250,000, not including interest or
attorneys’ fees). Any arbitration will be governed by the Federal Arbitration
Act (“FAA”) and conducted in a manner consistent with the JAMS Rules,
supplemented by the California Rules of Civil Procedure, to the extent permitted
by the FAA. The power of the arbitrator shall not exceed that possessed by a
judge in a Superior Court in California. The arbitrator shall issue a written
opinion in support of his or her decision, stating the legal and factual basis
for the decision and the reasoning leading to such decision. The arbitrator is
prohibited from awarding damages or remedies in excess of those allowed by the
provisions of this Agreement. The decision and award of the arbitrator shall be
final and binding and judgment on the award so rendered may be entered in any
court having jurisdiction. The arbitration shall be held in Yolo County,
California, or a mutually convenient location. The parties further agree that
the prevailing party in any arbitration will be entitled to injunctive relief in
any court of competent jurisdiction to enforce the arbitration award. This
paragraph will not prevent either party from seeking provisional relief
(including a temporary restraining order or preliminary injunction) from any
court having jurisdiction over the parties and the subject matter of their
dispute relating to Executive’s obligations under this Agreement and the
Inventions and Restrictive Covenant Agreement. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY.

 

7 

 



8. Counterparts. This Agreement may be executed in counterparts, each of which
together constitute one and the same instrument. Signatures delivered by
facsimile or email PDF shall be effective for all purposes.

 

9. Notices. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to his at the home address which he most recently communicated to the
Company in writing. In the case of the Company, mailed notices will be addressed
to its corporate headquarters, and all notices will be directed to the attention
of the CEO or General Counsel.

 

10. No Construction against Drafter. No provision of this Agreement or any
related document will be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or drafted such
provision.

 

11. Taxes. Notwithstanding anything to the contrary in this Agreement, the
Company may withhold from all amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld pursuant to any
applicable laws and regulations. Notwithstanding anything to the contrary in
this Agreement, Executive and the Company agree that this Agreement shall be
interpreted to comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and authoritative guidance
promulgated thereunder to the extent applicable (collectively “Section 409A”),
and all provisions of this Agreement shall be construed in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A.
However, the Company makes no representation that any or all of the payments
described in this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to any such payment.
Executive understands and agrees that Executive shall be solely responsible for
the payment of any taxes, penalties, interest or other expenses incurred by
Executive on account of noncompliance with Section 409A and in no event will the
Company, any of its subsidiaries or other affiliates, or any of their respective
directors, officers, agents, attorneys, employees, executives, shareholders,
investors, members, managers, trustees, fiduciaries, representatives,
principals, accountants, insurers, successors or assigns be liable for any
additional tax, interest or penalties that may be imposed on the Executive under
Section 409A or any damages for failing to comply with Section 409A.

 

[Signatures appear on following page]

 

8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Separation Agreement as of the day and year set forth below.

 

  Marrone Bio Innovations, Inc.         By: /s/ Kevin Helash Dated: September
21, 2020 Name: Kevin Helash   Title: Chief Executive Officer         EXECUTIVE
Dated: September 21, 2020       /s/ James B. Boyd   James B. Boyd

 

[Signature Page to Employment Separation Agreement]

 

 

 

 

Exhibit A

 

Employee Confidential Information and Assignment of Inventions Agreement

 

 

 

 

Exhibit B

 

General Release

 

This General Release (“Release”) is entered into as of September 21, 2020, by
and between James B. Boyd (“Executive”) and Marrone Bio Innovations, Inc. (the
“Company”). Executive and the Company are sometimes collectively referred to as
the “Parties.”

 

1. In consideration for Executive’s execution of this Release and Executive’s
promises and covenants contained (a) herein and (b) in the Employment Separation
Agreement between the Company and Executive (the “Employment Separation
Agreement”), the Company agrees to provide to Executive the benefit described in
Section 1(e) of the Employment Separation Agreement, subject to the
effectiveness of this Release in accordance with paragraph 4 of this Release.

 

2. Executive hereby reaffirms his promises and covenants set forth in the
Employment Separation Agreement, the terms of which Separation Agreement are
incorporated herein by reference in their entirety as though fully set forth
herein, including, without limitation, Executive’s promises and covenants set
forth in paragraphs 1, 2, 4, and 7 of the Employment Separation Agreement.

 

3. Executive, on behalf of himself, his heirs, executors, agents,
representatives, and assigns (collectively, the “Releasors”) hereby fully
acquits, releases, waives and discharges the Company, its and their affiliated,
related, parent or subsidiary companies, and its and their predecessors,
successors, and present and former officers, directors, committee members,
representatives, attorneys, agents or employees (the “Company Parties”) from any
and all claims, obligations, liabilities, complaints, causes of action, charges,
debts, and demands of whatever kind whatsoever, in law or in equity, known or
unknown, asserted or unasserted (“Claims”), which Executive has ever had or now
has against the Company Parties, including without limitation, Claims arising
out of or in any way related to Executive’s relationship with any or all of the
Company Parties and all Claims with respect to any aspect of Executive’s
employment, compensation, or termination from employment by the Company
(“Executive Released Claims”). Executive Released Claims include, but are not
limited to:

 

(i) all Claims arising from Executive’s employment with the Company or the
termination of that employment, including Claims for wrongful termination or
retaliation and the terms and conditions of employment;

 

(ii) all Claims related to Executive’s compensation or benefits from the
Company, including, salary, wages, overtime, meal and rest breaks, bonuses,
commissions, incentive compensation, profit sharing, retirement benefits, paid
time off, vacation, sick leave, leaves of absence, expense reimbursements,
equity, severance pay, and fringe benefits;

 

(iii) all Claims for breach of contract, breach of quasi-contract, promissory
estoppel, detrimental reliance, and breach of the implied covenant of good faith
and fair dealing;

 

(iv) all tort Claims, including Claims for fraud, defamation, slander, libel,
disparagement, negligent or intentional infliction of emotional distress,
personal injury, negligence, compensatory or punitive damages, negligent or
intentional misrepresentation, and discharge in violation of public policy;

 

(v) all federal, state, and local statutory Claims, including Claims for
discrimination, harassment, retaliation, attorneys’ fees, medical expenses,
experts’ fees, costs and disbursements; and

 

(vi) any other Claims of any kind whatsoever, arising from the beginning of time
until the date Executive signs this Release, in each case whether based on
contract, tort, statute, local ordinance, regulation or any comparable law,
public policy or common law in any jurisdiction.

 



 

 

 

By way of example and not in limitation of the foregoing, Executive Released
Claims include any Claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1991; the Civil Rights
Acts of 1866 and/or 1871, 42 U.S.C. Section 1981; the Americans with
Disabilities Act, 42 U.S.C. 12101 et seq., the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C. § 621 et seq.; the Family Medical Leave Act, 29 U.S.C. §
2601 et seq.; Executive Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq.; the federal Worker Adjustment Retraining Notification Act
(“WARN Act”), 29 U.S.C. § 2102 et seq., the California WARN Act, California
Labor Code § 1400 et seq., the California Fair Employment and Housing Act, Cal.
Gov. Code §12900 et seq., the California Labor Code and the orders of the
California Industrial Welfare Commission. Executive and the Company intend for
this release to be enforced to the fullest extent permitted by law. EXECUTIVE
UNDERSTANDS AND AGREES THAT THIS RELEASE CONTAINS A GENERAL RELEASE OF ALL
CLAIMS.

 

4. Executive further unconditionally releases and forever discharges the Company
Parties from any and all Claims that Executive may have as of the date Executive
signs this Release arising under the ADEA. By signing this Release, Executive
acknowledges and confirms that: (i) Executive has been advised by the Company to
consult with an attorney of Executive’s choice before signing this Release; (ii)
Executive was given no fewer than twenty-one (21) days to consider the terms of
this Release, although Executive may sign it sooner if desired; (iii) Executive
is providing this release in exchange for consideration in addition to that to
which Executive is already entitled; (iv) Executive has seven (7) days from the
date of signing this Release to revoke this Release by providing the Company
with a written notice of revocation delivered to Linda Moore, General Counsel
and Corporate Secretary, at lmoore@marronebio.com or to the Company’s physical
address at 1540 Drew Avenue, Davis, California 95618, in a manner reasonably
calculated to be received by the Company on or before the end of such seven-day
period (“Revocation Period”); (v) this Release will not become effective until
the Revocation Period passes without Executive revoking the Agreement; (vi) the
release contained in this paragraph does not apply to rights and claims that may
arise after the date on which Executive signs this Release, and (vii) Executive
knowingly and voluntarily accepts the terms of this Release. Executive further
agrees that any change to this Release, whether material or immaterial, will not
restart the twenty-one (21) day period for Executive to consider the terms of
this Release.

 

5. The Releasors and the Company acknowledge that they are aware of the
provisions of California Civil Code, Section 1542, which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

The Releasors hereby expressly give up all the benefits of Section 1542 and of
any other similar law of this or any other jurisdiction. The Releasors
acknowledge that there may exist claims or facts in addition to or different
from those which are now known or believed by the Releasors to exist and the
Releasors agree that it is their intention to fully settle and release such
claims, whether known or unknown, that may exist as of the date of this Release.

 

6. Notwithstanding anything to the contrary set forth in paragraph 3, 4, or 5 of
this Release, the Releasors do not waive, release or discharge the Company
Parties from Executive’s rights, if any, to vested benefits under the Company’s
401(k) retirement plan or with respect to Executive’s outstanding equity awards,
if any; Executive’s rights, if any, to indemnification or advancement of
expenses in accordance with the Company’s certificate of incorporation, bylaws
or other corporate governance document, or any applicable insurance policy or
applicable law, including Section 2802 of the California Labor Code; any Claim
which may arise in the future from events or actions occurring after the date
that Executive executes this Release; Claims for worker’s compensation benefits;
Claims for unemployment insurance benefits; any Claims that cannot be released
in accordance with applicable law; and any rights created by this Release or the
Employment Separation Agreement.

 

 

 

 

7. Executive hereby represents that Executive has not filed or commenced any
proceeding against any of the Releasees based upon any Executive Released
Claims.

 

8. Executive warrants that no promise or inducement has been offered for this
Release other than as set forth herein and that this Release is executed without
reliance upon any other promises or representations, oral or written. Any
modification of this Release must be made in writing and be signed by Executive
and the Company.

 

9. If any provision of this Release or compliance by Executive or the Company
with any provision of the Release constitutes a violation of any law, or is or
becomes unenforceable or void, then such provision, to the extent only that it
is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, such provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Release, which provisions will remain binding on
both Executive and the Company. This Release is governed by, and construed and
interpreted in accordance with the laws of the State of California, without
regard to principles of conflicts of law. This Release, together with the
Employment Separation Agreement, represents the entire understanding of the
Parties with respect to subject matter herein; no oral representations have been
made or relied upon by the Parties. The Company and Executive each agrees that
any and all disputes arising out of the terms of this Agreement, any of the
matters herein released, and the Inventions and Restrictive Covenant Agreement
will be subject to binding confidential arbitration. “Confidential” means the
fact of a dispute, the fact of the arbitration, the details of the arbitration,
and the result shall be kept confidential by the Parties. The arbitration shall
be conducted by one arbitrator, under the auspices of JAMS and under its
then-current Streamlined Arbitration Rules and Procedures (if no disputed claim
or counterclaim exceeds $250,000, not including interest or attorneys’ fees), or
under its then-current Comprehensive Arbitration Rules and Procedures (if any
disputed claim or counterclaim exceeds $250,000, not including interest or
attorneys’ fees). Any arbitration will be governed by the Federal Arbitration
Act (“FAA”) and conducted in a manner consistent with the JAMS Rules,
supplemented by the California Rules of Civil Procedure, to the extent permitted
by the FAA. The power of the arbitrator shall not exceed that possessed by a
judge in a Superior Court in California. The arbitrator shall issue a written
opinion in support of his or her decision, stating the legal and factual basis
for the decision and the reasoning leading to such decision. The arbitrator is
prohibited from awarding damages or remedies in excess of those allowed by the
provisions of this Agreement. The decision and award of the arbitrator shall be
final and binding and judgment on the award so rendered may be entered in any
court having jurisdiction. The arbitration shall be held in Yolo County,
California, or a mutually convenient location. The parties further agree that
the prevailing party in any arbitration will be entitled to injunctive relief in
any court of competent jurisdiction to enforce the arbitration award. This
paragraph will not prevent either party from seeking provisional relief
(including a temporary restraining order or preliminary injunction) from any
court having jurisdiction over the parties and the subject matter of their
dispute relating to Executive’s obligations under this Agreement and the
Inventions and Restrictive Covenant Agreement. BY AGREEING TO THIS BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS TO
TRIAL BY JURY.

 

10. No action taken by the Parties hereto, or either of them, either previously
or in connection with this Release, shall be deemed or constructed to be: (a) an
admission of the truth or falsity of any claims heretofore made; or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

 

11. Each of the Company Parties, other than the Company, is intended to be a
third party beneficiary of this Release.

 

[Signatures appear on following page]

 

 

 

 

EXECUTIVE’S ACCEPTANCE OF RELEASE   BEFORE SIGNING MY NAME TO THE RELEASE, I
STATE THE FOLLOWING: I HAVE READ THE RELEASE, I UNDERSTAND IT AND I KNOW THAT I
AM GIVING UP IMPORTANT RIGHTS. I HAVE OBTAINED SUFFICIENT INFORMATION TO
INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I HAVE BEEN ADVISED THAT I SHOULD
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND I HAVE SIGNED THE RELEASE
KNOWINGLY AND VOLUNTARILY.

 

 Date delivered to Executive: September 21, 2020

      Executed this 21st day of September, 2020.       /s/ James B. Boyd   James
B. Boyd  

 

[Signature Page to General Release Agreement]

 

 

 

 

Exhibit C

 

Reaffirmation Agreement

 

This Reaffirmation Agreement (the “Reaffirmation Agreement”) is entered into as
of [●], 202[●], by and between James B. Boyd (“Executive”) and Marrone Bio
Innovations, Inc. (the “Company”). Executive and the Company are sometimes
collectively referred to as the “Parties.”

 

1. Executive’s employment with the Company terminated on [●], 202[●] (the
“Termination Date”).

 

2. The purpose of this Reaffirmation Agreement is to effectuate the intent and
agreement of the Parties as reflected in the General Release between the Parties
dated as of [●], 202[●] (the “General Release”), by advancing to the execution
date of this Reaffirmation Agreement the effective date of Executive’s general
waiver and release of all Claims against the Released Parties, as set forth in
the Release Agreement.

 

3. In consideration for Executive’s execution of this Reaffirmation Agreement
and Executive’s promises and covenants contained (a) herein and (b) in the
Employment Separation Agreement between the Company and Executive (the
“Employment Separation Agreement”), the Company agrees to provide to Executive
the benefit described in Section 1(f) of the Employment Separation Agreement,
subject to the effectiveness of this Release in accordance with paragraph 6 of
this Release.

 

4. Executive hereby reaffirms his promises and covenants set forth in the
Employment Separation Agreement, the terms of which Separation Agreement are
incorporated herein by reference in their entirety as though fully set forth
herein, including, without limitation, Executive’s promises and covenants set
forth in paragraphs 1, 2, 4, and 7 of the Employment Separation Agreement.

 

5. Accordingly, with his signature below, Executive, on behalf of himself, his
heirs, executors, agents, representatives, and assigns (collectively, the
“Releasors”), hereby specifically acknowledges and reaffirms that he the fully
acquits, releases, waives and discharges the Company, its and their affiliated,
related, parent or subsidiary companies, and its and their predecessors,
successors, and present and former officers, directors, committee members,
representatives, attorneys, agents or employees (the “Company Parties”) from any
and all claims, obligations, liabilities, complaints, causes of action, charges,
debts, and demands of whatever kind whatsoever, in law or in equity, known or
unknown, asserted or unasserted (“Claims”), which Executive has ever had or now
has against the Company Parties, including without limitation, Claims arising
out of or in any way related to Executive’s relationship with any or all of the
Company Parties and all Claims with respect to any aspect of Executive’s
employment, compensation, or termination from employment by the Company
(“Executive Released Claims”). Executive Released Claims include, but are not
limited to:

 

(i) all Claims arising from Executive’s employment with the Company or the
termination of that employment, including Claims for wrongful termination or
retaliation and the terms and conditions of employment;

 

(ii) all Claims related to Executive’s compensation or benefits from the
Company, including, salary, wages, overtime, meal and rest breaks, bonuses,
commissions, incentive compensation, profit sharing, retirement benefits, paid
time off, vacation, sick leave, leaves of absence, expense reimbursements,
equity, severance pay, and fringe benefits;

 

(iii) all Claims for breach of contract, breach of quasi-contract, promissory
estoppel, detrimental reliance, and breach of the implied covenant of good faith
and fair dealing;

 

 

 

 

(iv) all tort Claims, including Claims for fraud, defamation, slander, libel,
disparagement, negligent or intentional infliction of emotional distress,
personal injury, negligence, compensatory or punitive damages, negligent or
intentional misrepresentation, and discharge in violation of public policy;

 

(v) all federal, state, and local statutory Claims, including Claims for
discrimination, harassment, retaliation, attorneys’ fees, medical expenses,
experts’ fees, costs and disbursements; and

 

(vi) any other Claims of any kind whatsoever, arising from the beginning of time
until the date Executive signs this Release, in each case whether based on
contract, tort, statute, local ordinance, regulation or any comparable law,
public policy or common law in any jurisdiction.

 

By way of example and not in limitation of the foregoing, Executive Released
Claims include any Claims arising under Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq.; the Civil Rights Act of 1991; the Civil Rights
Acts of 1866 and/or 1871, 42 U.S.C. Section 1981; the Americans with
Disabilities Act, 42 U.S.C. 12101 et seq., the Age Discrimination in Employment
Act (“ADEA”), 29 U.S.C. § 621 et seq.; the Family Medical Leave Act, 29 U.S.C. §
2601 et seq.; Executive Retirement Income Security Act of 1974 (“ERISA”), 29
U.S.C. § 1001 et seq.; the federal Worker Adjustment Retraining Notification Act
(“WARN Act”), 29 U.S.C. § 2102 et seq., the California WARN Act, California
Labor Code § 1400 et seq., the California Fair Employment and Housing Act, Cal.
Gov. Code §12900 et seq., the California Labor Code and the orders of the
California Industrial Welfare Commission. Executive and the Company intend for
this release to be enforced to the fullest extent permitted by law. EXECUTIVE
UNDERSTANDS AND AGREES THAT THIS RELEASE CONTAINS A GENERAL RELEASE OF ALL
CLAIMS.

 

Executive understands and agrees that such waiver and release will be effective
as to all Claims arising on or before the date he executes this Reaffirmation
Agreement, subject to his effectuation of this Reaffirmation Agreement in the
manner set forth in the next Section hereof. Executive further understands and
agrees that he will not be entitled to the consideration provided for in Section
1(f) of the Employment Separation Agreement unless and until Executive executes
this Reaffirmation Agreement and the Revocation Period described in the next
Section hereof passes without Executive revoking this Reaffirmation Agreement.

 

6. Executive further unconditionally releases and forever discharges the Company
Parties from any and all Claims that Executive may have as of the date Executive
signs this Reaffirmation Agreement arising under the ADEA. By signing this
Reaffirmation Agreement, Executive acknowledges and confirms that: (i) Executive
has been advised by the Company to consult with an attorney of Executive’s
choice before signing this Reaffirmation Agreement; (ii) Executive was given no
fewer than twenty-one (21) days to consider the terms of this Reaffirmation
Agreement, although Executive may sign it sooner if desired; (iii) Executive is
providing the release provided for in in this Reaffirmation Agreement is in
exchange for consideration in addition to that to which Executive is already
entitled; (iv) Executive has seven (7) days from the date of signing this
Reaffirmation Agreement to revoke this Reaffirmation Agreement by providing the
Company with a written notice of revocation delivered to Linda Moore, General
Counsel and Corporate Secretary, at lmoore@marronebio.com or to the Company’s
physical address at 1540 Drew Avenue, Davis, California 95618, in a manner
reasonably calculated to be received by the Company on or before the end of such
seven-day period (“Revocation Period”); (v) this Reaffirmation Agreement will
not become effective until the Revocation Period passes without Executive
revoking this Reaffirmation Agreement; (vi) the release contained in this
Reaffirmation Agreement does not apply to rights and claims that may arise after
the date on which Executive signs this Reaffirmation Agreement, and (vii)
Executive knowingly and voluntarily accepts the terms of this Reaffirmation
Agreement. Executive further agrees that any change to this Reaffirmation
Agreement or the Release Agreement, whether material or immaterial, will not
restart the twenty-one (21) day period for Executive to consider the terms of
this Reaffirmation Agreement.

 

 

 

 

7. The Releasors and the Company acknowledge that they are aware of the
provisions of California Civil Code, Section 1542, which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

The Releasors hereby expressly give up all the benefits of Section 1542 and of
any other similar law of this or any other jurisdiction. The Releasors
acknowledge that there may exist claims or facts in addition to or different
from those which are now known or believed by the Releasors to exist and the
Releasors agree that it is their intention to fully settle and release such
claims, whether known or unknown, that may exist as of the date of this Release.

 

8. Notwithstanding anything to the contrary set forth in paragraph 5, 6, or 7 of
this Release, the Releasors do not waive, release or discharge the Company
Parties from Executive’s rights, if any, to vested benefits under the Company’s
401(k) retirement plan or with respect to Executive’s outstanding equity awards,
if any; Executive’s rights, if any, to indemnification or advancement of
expenses in accordance with the Company’s certificate of incorporation, bylaws
or other corporate governance document, or any applicable insurance policy or
applicable law, including Section 2802 of the California Labor Code; any Claim
which may arise in the future from events or actions occurring after the date
that Executive executes this Reaffirmation Agreement; Claims for worker’s
compensation benefits; Claims for unemployment insurance benefits; any Claims
that cannot be released in accordance with applicable law; and any rights
created by this Reaffirmation Agreement, the General Release or the Employment
Separation Agreement.

 

9. Executive hereby represents that Executive has not filed or commenced any
proceeding against any of the Releasees based upon any Executive Released
Claims.

 

10. Executive warrants that no promise or inducement has been offered for this
Reaffirmation Agreement other than as set forth herein and that this
Reaffirmation Agreement is executed without reliance upon any other promises or
representations, oral or written. Any modification of this Reaffirmation
Agreement must be made in writing and be signed by Executive and the Company.

 

11. If any provision of this Reaffirmation Agreement or compliance by Executive
or the Company with any provision of this Reaffirmation Agreement constitutes a
violation of any law, or is or becomes unenforceable or void, then such
provision, to the extent only that it is in violation of law, unenforceable or
void, will be deemed modified to the extent necessary so that it is no longer in
violation of law, unenforceable or void, and such provision will be enforced to
the fullest extent permitted by law. If such modification is not possible, such
provision, to the extent that it is in violation of law, unenforceable or void,
will be deemed severable from the remaining provisions of this Reaffirmation
Agreement, which provisions will remain binding on both Executive and the
Company. This Reaffirmation Agreement is governed by, and construed and
interpreted in accordance with the laws of the State of California, without
regard to principles of conflicts of law. This Reaffirmation Agreement, together
with the Employment Separation Agreement, represents the entire understanding of
the Parties with respect to subject matter herein; no oral representations have
been made or relied upon by the Parties. The Company and Executive each agrees
that any and all disputes arising out of the terms of this Reaffirmation
Agreement, the Exhibits hereto, any of the matters herein released, and the
Inventions and Restrictive Covenant Agreement will be subject to binding
confidential arbitration. “Confidential” means the fact of a dispute, the fact
of the arbitration, the details of the arbitration, and the result shall be kept
confidential by the Parties. The arbitration shall be conducted by one
arbitrator, under the auspices of JAMS and under its then-current Streamlined
Arbitration Rules and Procedures (if no disputed claim or counterclaim exceeds
$250,000, not including interest or attorneys’ fees), or under its then-current
Comprehensive Arbitration Rules and Procedures (if any disputed claim or
counterclaim exceeds $250,000, not including interest or attorneys’ fees). Any
arbitration will be governed by the Federal Arbitration Act (“FAA”) and
conducted in a manner consistent with the JAMS Rules, supplemented by the
California Rules of Civil Procedure, to the extent permitted by the FAA. The
power of the arbitrator shall not exceed that possessed by a judge in a Superior
Court in California. The arbitrator shall issue a written opinion in support of
his or her decision, stating the legal and factual basis for the decision and
the reasoning leading to such decision. The arbitrator is prohibited from
awarding damages or remedies in excess of those allowed by the provisions of
this Agreement. The decision and award of the arbitrator shall be final and
binding and judgment on the award so rendered may be entered in any court having
jurisdiction. The arbitration shall be held in Yolo County, California, or a
mutually convenient location. The parties further agree that the prevailing
party in any arbitration will be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. This paragraph will not
prevent either party from seeking provisional relief (including a temporary
restraining order or preliminary injunction) from any court having jurisdiction
over the parties and the subject matter of their dispute relating to Executive’s
obligations under this Agreement and the Inventions and Restrictive Covenant
Agreement. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND
THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY.

 

12. No action taken by the Parties hereto, or either of them, either previously
or in connection with this Reaffirmation Agreement, shall be deemed or
constructed to be: (a) an admission of the truth or falsity of any claims
heretofore made; or (b) an acknowledgment or admission by either party of any
fault or liability whatsoever to the other party or to any third party.

 

13. Each of the Company Parties, other than the Company, is intended to be a
third party beneficiary of this Reaffirmation Agreement.

 

[Signatures appear on following page]

 

 

 

  



EXECUTIVE’S ACCEPTANCE OF RELEASE   BEFORE SIGNING MY NAME TO THE REAFFIRMATION
AGREEMENT, I STATE THE FOLLOWING: I HAVE READ THE REAFFIRMATION AGREEMENT, I
UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE OBTAINED
SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I HAVE BEEN
ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THE REAFFIRMATION
AGREEMENT, AND I HAVE SIGNED IT KNOWINGLY AND VOLUNTARILY.

 

 Date delivered to Executive: [●], 202[●].

      Executed this ___________ day of [●], 202[●].          

James B. Boyd

 

 

[Signature Page to Reaffirmation Agreement]

 

 

 

 

Exhibit D

 

Consulting Agreement

 

 



 